Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is in response to the application filed 03/01/2019 which is a continuation of App. No. 15/107,991 filed 06/24/2016, now US Pat. No. 10,266,968, which claims priority to international app. no. PCT/JP2014/082835 filed on 12/11/2014.
Claims 1-19, are pending and being examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/107,991, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 of the present application recites “wherein optionally the molecular weight of the EO/PO copolymer is from 600 to 10,000,” in line 6-7. This molecular weight range is broader than what was disclosed in the specification of prior-filed application, Application No. 15/107,991, which only has support for the end point of 700 to 10,000 as cited in para 19 of the specification. Paragraph 19 of the Applicant’s specification states “The molecular weight of the EO/PO copolymer is 700 or more…” and “the molecular weight is 10,000 or less…” There is no support for having the molecular weight as “optional” nor is there support for the lower molecular weight of “600.” Thus, the EO/PO copolymer requires a molecular weight of at least 700 and does not make it optional. 
For the above reasons, the claim does not have support in the prior-filed application, the Applicant’s benefit claim is improper, and thus, will be treated as having the effective filing date of Mar. 1, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "optionally the molecular weight of the EO/PO copolymer moiety is from 600 to 10,000…" renders the claim indefinite because it is known in that the art that a copolymer must have a molecular weight and can not have a molecular weight of zero. It is unclear how a copolymer can “optionally” have the molecular weight since a copolymer can not have a zero molecular weight.

Claims 2-5, and 7-19, are dependent claims which do not alleviate the issues above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,266,298 B2. (hereinafter US. Pat. No. ‘298). 
Regarding claim 1, US. Pat. No. ‘298 teaches a fine cellulose fiber composite comprising fine cellulose fibers having a carboxy group and an amine having an ethylene oxide/propylene oxide (EO/PO) copolymer moiety, the fine cellulose fibers being bound with the amine at the carboxy group to form a salt, wherein the fine cellulose fibers have a carboxy group content of 0.1 mmol/g or more, wherein the molecular weight of the EO/PO copolymer moiety is from 700 to 10,000, and wherein a PO content ratio in the EO/PO copolymer moiety is from 1 to 70% by mol. (See claim 1).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 2, US. Pat. No. ‘298 teaches wherein the average fiber size of the fine cellulose fibers is from 0.1 to 200 nm. (See claim 2).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 3, US. Pat. No. ‘298 teaches wherein the average fiber size of the fine cellulose fibers is from 0.1 to 20 nm. (See claim 3).


Regarding claim 4, US. Pat. No. ‘298 teaches wherein the carboxy group content of the fine cellulose fibers is from 0.4 to 3 mmol/g. (See claim 4).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 5, US. Pat. No. ‘298 teaches wherein the PO content ratio in the EO/PO copolymer moiety is from 8 to 40% by mol. (See claim 5).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 6, US. Pat. No. ‘298 teaches wherein the molecular weight of the EO/PO copolymer moiety is from 1,000 to 5,000. (See claim6).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 7, US. Pat. No. ‘298 teaches wherein the binding amount of the amine having an EO/PO copolymer moiety in the fine cellulose fiber composite is 0.01 mmol/g or more. (See claim 7).


Regarding claim 8, US. Pat. No. ‘298 teaches wherein the binding amount of the amine having an EO/PO copolymer moiety in the fine cellulose fiber composite is from 0.01 to 3 mmol/g. (See claim 8).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 9, US. Pat. No. ‘298 teaches wherein the amine having an EO/PO copolymer moiety comprises a compound represented by the following formula (i): 
    PNG
    media_image1.png
    82
    217
    media_image1.png
    Greyscale
 wherein R.sub.1 is a hydrogen atom, a linear or branched alkyl group having from 1 to 6 carbon atoms, a --CH.sub.2CH(CH.sub.3)NH.sub.2 group, or a group represented by the following formula (ii); EO and PO are present in a random or block form; a is a number of from 11 to 70 showing an average number of moles of EO added; and b is a number of from 1 to 50 showing an average number of moles of PO added, wherein the formula (ii) is: 
    PNG
    media_image2.png
    133
    399
    media_image2.png
    Greyscale
 wherein n is 0 or 1; R.sub.2 is a phenyl group, a hydrogen atom, or a linear or branched alkyl group having from 1 to 3 carbon atoms; EO and PO are present in a random or block form; c and e show an average number of 
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 10, US. Pat. No. ‘298 teaches wherein the average fiber size of the fine cellulose fiber composite is from 1 to 100 nm. (See claim 10).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

 Regarding claim 11, US. Pat. No. ‘298 teaches a method for producing a fine cellulose fiber composite as defined in claim 1, comprising the following step (A) and step (B): step (A): oxidizing natural cellulose fibers in the presence of an N-oxyl compound, to provide carboxy group-containing cellulose fibers; and step (B): mixing the carboxy group-containing cellulose fibers obtained in the step (A) and an amine having an EO/PO copolymer moiety. (See claim 11).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 12, US. Pat. No. ‘298 teaches, wherein one or two bindings selected from the group consisting of the following (1) and (2) may be further introduced to a carboxy group of the fine cellulose fibers: (1) the binding via an ionic bond of a quaternary 
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 13, US. Pat. No. ‘298 teaches, wherein the binding amount of the amine having an EO/PO copolymer moiety in the fine cellulose fiber composite is from 0.01 to 0.25 mmol/g. (See claim 13).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 14, US. Pat. No. ‘298 teaches, wherein the binding amount of the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group in the fine cellulose fiber composite is from 0.2 to 1.5 mmol/g. (See claim 14).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 15, US. Pat. No. ‘298 teaches, wherein a molar ratio of the binding amount of the amine having an BO/PO copolymer moiety to the binding amount of the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group (the amine having an EO/PO copolymer moiety/the quaternary alkylammonium 
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 16, US. Pat. No. ‘298 teaches a fine cellulose fiber composite dispersion comprising a fine cellulose fiber composite as defined in claim 1 and a plasticizer. (See claim 16).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 17, US. Pat. No. ‘298 teaches a resin composition comprising a thermoplastic resin or a curable resin and a fine cellulose fiber composite as defined in claim 1. (See claim 17).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Regarding claim 18, US. Pat. No. ‘298 teaches wherein the thermoplastic resin comprises a polyester-based resin or a (meth)acrylic resin. (See claim 18).
Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.


Although the claims at issue are not identical, they are not patentably distinct from each other because they read upon the claims in an anticipatory fashion.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,781,552 B2 (hereinafter US Pat. No. ‘552), and in further view of Johnson, "Preparation and characterization of hydrophobic derivatives of TEMPO-oxidized nanocelluloses," Cellulose, vol. 18, pp. 1599-1609, (2011). (hereinafter Johnson).

Regarding claims 1, 4, 11, and 17, US Pat. No. ‘552 teaches a resin composition comprising a thermoplastic or a curable resin and a fine cellulose fiber composite comprising fine cellulose fibers and a polymer having an ethylene oxide/propylene oxide (EO/PO) copolymer moiety or a propylene oxide (PO) polymer moiety, the fine cellulose fibers being connected with the polymer via an amide bond of an amide group which is directly bonded to a C6 position of a cellulose backbone, (See claim 1), wherein the molecular weight of the EO/PO copolymer moiety or the PO polymer moiety is from 500 to 10,000, (See claim 2), wherein the carboxy group content of the fine cellulose fibers is from 0.4 to 3 mmol/g or less, (See claim 4), and wherein the PO content ratio in the EO/PO copolymer moiety is 1% by mol or more and less than 100% by mol. (See claim 6).

However, Johnson teaches amidation and ionic complexation evaluated as surface modification treatments for TEMPO-oxidized nanocellulose fibers using octadecylamine in order to transform the hydrophilic surface to hydrophobic, (See abstract), which is in the same field of surface-modification of carboxyl-group containing cellulose fibers. Johnson further teaches that when mixing the amine with the carboxyl-group containing cellulose fibers, the amine compound can either be attached to the carboxyl-group containing cellulose fibers by an amidation treatment to form an amide bond or by ionic complexation to form an ionic complex (i.e. salt), (page 1601), which qualifies as the claimed salt bond. The above teachings demonstrate that it is known in the art that the same amines that can be bonded by amidation are also suitable and compatible to be bonded by ionic complexation. Furthermore, Johnson teaches the amine bonded to the carboxyl-group containing cellulose fibers by ionic complex has improved hydrophobicity, long-term suspension stability, and thermal stability that is similarly as good, or even better than, amine bonded carboxyl-group containing cellulose fibers by amidation. (See page 1604, col 2 to page 1605, col 2; and page 1606, col 2 to page 1607, col 2).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the ionic complexation treatment of Johnson for to attach the amine compound of US Pat. No. ‘552 to the carboxyl-group containing cellulose fibers because Johnson the teaches the same field of surface-modification of carboxyl-group containing cellulose fibers with amines as cited above, Johnson further demonstrate that it is known in the art that amines 

Regarding claims 2 and 3, US Pat. No. ‘552 teaches wherein the average fiber size of the fine cellulose fibers is from 0.1 to 20 nm. (See claim 3).

Regarding claim 5, US Pat. No. ‘552 teaches wherein the PO content ratio in the EO/PO copolymer moiety is 8% by mol or more and 51% by mol or less. (See claim 7).

Regarding claim 6, US Pat. No. ‘552 teaches wherein the molecular weight of the EO/PO copolymer moiety or the PO polymer moiety is from 1,000 to 5,000. (See claim 5). 

Regarding claims 7 and 8, US Pat. No. ‘552 teaches wherein the binding amount of the amide group having an EO/PO copolymer moiety or a PO polymer moiety in the fine cellulose fiber composite is from 0.01 to 3 mmol/g. (See claim 9).

Regarding claim 9, US Pat. No. ‘552 teaches wherein the amine having an EO/PO copolymer moiety comprises a compound represented by the following formula (i): 
    PNG
    media_image1.png
    82
    217
    media_image1.png
    Greyscale
 wherein R.sub.1 is a hydrogen atom, a linear or branched alkyl group having from 1 to 6 carbon atoms, a --CH.sub.2CH(CH.sub.3)NH.sub.2 group, or a group represented by the following formula (ii); EO and PO are present in a random or block form; a is a number of from 11 to 70 showing an average number of moles of EO added; and b is a number of from 1 to 50 showing an average number of moles of PO added, wherein the formula (ii) is: 
    PNG
    media_image2.png
    133
    399
    media_image2.png
    Greyscale
 wherein n is 0 or 1; R.sub.2 is a phenyl group, a hydrogen atom, or a linear or branched alkyl group having from 1 to 3 carbon atoms; EO and PO are present in a random or block form; c and e show an average number of moles of EO added, which is independently a number of from 0 to 50; and d and f show an average number of moles of PO added, which is independently a number of from 1 to 50. (See claim 10).

Regarding claim 10, US Pat. No. ‘552 teaches wherein the average fiber size of the fine cellulose fiber composite is from 1 to 100 nm. (See claim 11).

Regarding claim 12, US Pat. No. ‘552 teaches a wherein one or two bindings selected from the group consisting of the following (1) and (2) may be further introduced to the fine cellulose fibers: (1) the binding via an ionic bond of a quaternary alkylammonium cation having a total number of carbon atoms of from 4 to 40; and (2) the binding via an amide bond of an 

Regarding claims 13-15, US Pat. No. ‘552 teaches wherein the binding amount of the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group in the fine cellulose fiber composite is from 0.2 to 1.5 mmol/g, (See claim 13), and wherein a molar ratio of the binding amount of the amine having an EO/PO copolymer moiety or a PO polymer moiety to the binding amount of the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group (the amine having an EO/PO copolymer moiety or a PO polymer moiety/(the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group)) in the fine cellulose fiber composite is from 0.01 to 0.4. (See claim 14).

Regarding claims 18, US Pat. No. ‘552 teaches the resin composition according to claim 18, wherein the thermoplastic resin comprises a polyester-based resin or a (meth)acrylic resin. (See claim 15).

Regarding claims 19, US Pat. No. ‘552 teaches the resin composition according to claim 18, wherein the curable resin comprises one or more members selected from the group consisting of urethane (meth)acrylate, epoxy resins, and elastomeric resins. (See claim 16). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0319467 A1 to Yamato et al. (hereinafter Yamato).

Regarding claims 1 and 4, Yamato teaches a fine cellulose fiber composite comprising fine cellulose fibers having a carboxy group and an amine having an ethylene oxide/propylene oxide (EO/PO) copolymer moiety, the fine cellulose fibers being bound with the amine at the carboxy group to form a salt, wherein the molecular weight of the EO/PO copolymer moiety is from 700 to 10,000, wherein a PO content ratio in the EO/PO copolymer moiety is from 1 to 

Regarding claim 2, Yamato teaches wherein the average fiber size of the fine cellulose fibers is from 0.1 to 200 nm. (See claim 2).

Regarding claim 3, Yamato teaches wherein the average fiber size of the fine cellulose fibers is from 0.1 to 20 nm. (See claim 3).

Regarding claim 5, Yamato teaches wherein the PO content ratio in the EO/PO copolymer moiety is from 8 to 40% by mol. (See claim 5).

Regarding claim 6, Yamato teaches wherein the molecular weight of the EO/PO copolymer moiety is from 1,000 to 5,000. (See claim6).
Regarding claim 7, Yamato teaches wherein the binding amount of the amine having an EO/PO copolymer moiety in the fine cellulose fiber composite is 0.01 mmol/g or more. (See claim 7).

Regarding claim 8, Yamato teaches wherein the binding amount of the amine having an EO/PO copolymer moiety in the fine cellulose fiber composite is from 0.01 to 3 mmol/g. (See claim 8).


    PNG
    media_image1.png
    82
    217
    media_image1.png
    Greyscale
 wherein R.sub.1 is a hydrogen atom, a linear or branched alkyl group having from 1 to 6 carbon atoms, a --CH.sub.2CH(CH.sub.3)NH.sub.2 group, or a group represented by the following formula (ii); EO and PO are present in a random or block form; a is a number of from 11 to 70 showing an average number of moles of EO added; and b is a number of from 1 to 50 showing an average number of moles of PO added, wherein the formula (ii) is: 
    PNG
    media_image2.png
    133
    399
    media_image2.png
    Greyscale
 wherein n is 0 or 1; R.sub.2 is a phenyl group, a hydrogen atom, or a linear or branched alkyl group having from 1 to 3 carbon atoms; EO and PO are present in a random or block form; c and e show an average number of moles of EO added, which is independently a number of from 0 to 50; and d and f show an average number of moles of PO added, which is independently a number of from 1 to 50. (See claim 9).

Regarding claim 10, Yamato teaches wherein the average fiber size of the fine cellulose fiber composite is from 1 to 100 nm. (See claim 10).

 Regarding claim 11, Yamato teaches a method for producing a fine cellulose fiber composite as defined in claim 1, comprising the following step (A) and step (B): step (A): 

Regarding claim 12, Yamato teaches wherein one or two bindings selected from the group consisting of the following (1) and (2) may be further introduced to a carboxy group of the fine cellulose fibers: (1) the binding via an ionic bond of a quaternary alkylammonium cation having a total number of carbon atoms of from 4 to 40; and (2) the binding via an amide bond of an aromatic hydrocarbon group having a total number of carbon atoms of from 6 to 20. (See claim 13).

Regarding claim 13, Yamato teaches wherein the binding amount of the amine having an EO/PO copolymer moiety in the fine cellulose fiber composite is from 0.01 to 0.25 mmol/g. (See claim 14).

Regarding claim 14, Yamato teaches wherein the binding amount of the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group in the fine cellulose fiber composite is from 0.2 to 1.5 mmol/g. (See claim 15).

Regarding claim 15, Yamato teaches wherein a molar ratio of the binding amount of the amine having an BO/PO copolymer moiety to the binding amount of the quaternary alkylammonium compound and/or the amine having an aromatic hydrocarbon group (the 

Regarding claim 16, Yamato teaches a fine cellulose fiber composite dispersion comprising a fine cellulose fiber composite as defined in claim 1 and a plasticizer. (See claim 17).

Regarding claim 17, Yamato teaches a resin composition comprising a thermoplastic resin or a curable resin and a fine cellulose fiber composite as defined in claim 1. (See claim 18).

Regarding claim 18, Yamato teaches wherein the thermoplastic resin comprises a polyester-based resin or a (meth)acrylic resin. (See claim 19).

Regarding claim 19, Yamato teaches wherein the curable resin comprises one or more members selected from the group consisting of urethane (meth)acrylate, epoxy resins, and elastomeric resins. (See claim 20).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766